[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: DEFENDANTS' MOTION FOR PARTIAL RECONSIDERATION OF ORDER ON POST JUDGMENT ATTORNEY FEES AND COSTS, AND OTHER MATTERS
Reconsideration of the undersigned's order in connection with post judgment attorney fees and costs is granted, limited to the reasonableness of the time spent preparing the Appellee's Brief on Appeal, Oral Argument, Brief in Opposition to the Petition for Certification and Memorandum in Support of Claim for Interest, Attorney Fees and Costs. The reason for granting this limited review is that, upon review of the court's file, it appears that the court did not have before it the defendants' May 24, 1999 "Opposition to Post Appeal Application for Attorney Fees and Costs". The reason for this appears to be that the defendants have made a habit of filing their pleadings in this matter with the wrong docket number (CV 94-36194 6 instead of CV 94-36199 6), and the above referenced pleading was apparently not in the file at the time of oral argument. Because oral argument focused on the issue of time spent by plaintiffs counsel in reviewing the trial transcript, the court is concerned that its decision did not take into account the other issues raised by the defendants with regard to attorney fees.
The court also notes that the defendants have made a habit of depositing unsolicited "courtesy copies" of their pleadings in the undersigned's chambers. This habit has contributed to confusion not only on the part of the court, but apparently on the part of defendant's counsel as well, as to what has been filed and what has not. The parties are directed to file no additional "courtesy copies" unless specifically requested to do so by the court.
At the time that it entertains reargument on its Post Trial Order Regarding Attorney Fees and Costs, the undersigned will also hear argument on the defendant's Motion for Sanctions dated July 30, 1999, the plaintiffs further Motion for Attorney Fees Post Appeal dated July 2, 1999, the plaintiff's Motion for Contempt, and the Defendant's Objections Thereto.
Jonathan E. Silbert, Judge. CT Page 11351